Exhibit 10.63
AMENDMENT TO THE
CITIZENS REPUBLIC BANCORP
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
     This Amendment to the Citizens Republic Bancorp Deferred Compensation Plan
For Executives (the “Plan”) is adopted by Citizens Republic Bancorp, a Michigan
corporation (the “Corporation”). This Amendment is adopted with reference to the
following:
     A. The Corporation has maintained the Plan for several years. The Plan was
amended and restated in its entirety effective January 1, 2008;
     B. The Corporation wishes to amend the Plan to clarify that the definition
of compensation under the Plan, for purposes of deferral of compensation, is
limited to cash compensation and excludes compensation paid in stock.

    NOW, THEREFORE, the Plan is amended as follows:

     1. Section 10.06 of the Plan is amended in its entirety to read as follows:
     10.06 “Compensation” means the Participant’s total of base salary or other
wages, plus bonuses, as reported on IRS Form W-2. “Base Compensation” means that
portion of a Participant’s Compensation that constitutes base salary which is
paid in cash and is paid regularly throughout the year to the Participant. For
purposes of deferral under this Plan, Base Compensation shall not include any
compensation paid in stock. “Bonus” means awards that are paid to the
Participant in cash on a nonrecurring basis under the Corporation’s Bonus Award
Plan. In all cases, Compensation of either type shall include any before-tax
contributions made to this Plan or any other plan by the Employer from such
Compensation amount at the election of the Participant through deferral, but
excludes any other contributions made by the Employer on behalf of the
Participant under this Plan or any other plan or fringe benefit program of the
Employer.
     2. This Amendment is effective December 8, 2010.
     The Company has caused this Amendment to be executed on December 8, 2010.

            CITIZENS REPUBLIC BANCORP
      By   /s/Susan P. Brockett         Its Corporate Human Resources Director 
         

 